

116 HR 5607 IH: School Food Recovery Act of 2020
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5607IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Ms. Pingree (for herself, Mr. Newhouse, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to require the Secretary of Agriculture
			 to carry out a grant program to make grants to eligible local educational
			 agencies to carry out food waste reduction programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the School Food Recovery Act of 2020. 2.School food waste reduction grant programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following:
			
				(a)School food waste reduction grant program
					(1)Grant program established
 (A)In generalThe Secretary shall carry out a program to make grants, on a competitive basis, to eligible local educational agencies to carry out food waste measurement and reporting, prevention, education, and reduction projects.
 (B)Regional balanceIn awarding grants under this subsection, the Secretary shall, to the maximum extent practicable, ensure that—
 (i)a grant is awarded to an eligible local educational agency in each region served by the Administrator of the Food and Nutrition Service; and
 (ii)equitable treatment of rural, urban, and tribal communities. (2)ApplicationTo be eligible to receive a grant under this subsection, an eligible local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (3)PriorityIn making grants under this subsection the Secretary shall give priority to an eligible local educational agency that demonstrates in the application under paragraph (2) that such eligible local educational agency will use the grant to—
 (A)carry out experiential education activities that encourage children enrolled in such eligible local educational agency to participate in food waste measurement and education;
 (B)prioritize the best use of food in accordance with the Food Recovery Hierarchy published by the Administrator of the Environmental Protection Agency;
 (C)with respect to food waste prevention and reduction, collaborate with other eligible local educational agencies, tribes, nongovernmental and community-based organizations, and other community partners;
 (D)evaluate the activities described in subparagraphs (A) through (C) and make evaluation plans; and (E)establish a food waste measurement, prevention, and reduction project with long-term sustainability.
						(4)Federal share
 (A)In generalThe Federal share of a food waste measurement, prevention, and reduction project funded through a grant awarded under this subsection shall not exceed 75 percent of the total cost of such food waste reduction project.
 (B)Federal matchingAs a condition of receiving a grant under this subsection, an eligible local educational agency shall provide matching funds in the form of cash or in-kind contributions, including facilities, equipment, or services provided by State and local governments, nonprofit organizations, and private sources.
 (5)Use of fundsAn eligible local educational agency that receives a grant under this section shall use funds under such grant to carry out at least one of the following:
 (A)Planning a food waste measurement, prevention, and reduction project. (B)Carrying out activities under such a project.
 (C)Providing training to support such a project. (D)Purchasing equipment to support such a project.
 (E)Offering food waste education to students enrolled in such eligible local educational agency. (6)Evaluation (A)AgreementAs a condition of receiving a grant under this subsection, each eligible local educational agency shall agree to cooperate in an evaluation by the Secretary of the project carried out using grant funds.
 (B)Periodic evaluationNot later than 2 years after the date of the enactment of this paragraph and every 2 years thereafter, the Secretary shall carry out an evaluation of the grants made under this section that includes—
 (i)the amount of Federal funds used to carry out such grants; and (ii)an evaluation of the outcomes of the projects carried out pursuant to such grants.
 (7)Definition of eligible local educational agencyIn this subsection, the term eligible local educational agency means a local educational agency that participates in the school lunch program under this Act or the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
					.
 3.Technical assistanceSection 21(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1(b)) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (4)food waste measurement, prevention, and reduction..
			